                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Michele McKnight
                                                           Civil Action No.      19-cv-00272-JLB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Judgment entered reversing the decision of the Commissioner and remanding this matter for further
administrative proceedings consistent with this Order.




Date:          3/25/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
